ON RETURN TO REMAND
BOWEN, Judge.
This cause was remanded and the trial court directed to resentence the juvenile defendant “within the authorized range of punishment allowed by law.” M.A.T. v. State, 574 So.2d 1016 (Ala.Cr.App.1990). On remand, the trial court sentenced the juvenile defendant to one year in the custody of the Commissioner of the Department of Corrections. That sentence was suspended, and the defendant was placed on supervised probation for a period of two years. That sentence is proper.
The defendant’s guilty plea conviction as a youthful offender for assault in the third degree is affirmed.
OPINION EXTENDED;
AFFIRMED.
All Judges concur.